Interim Decision #2734

MATTER OF SAEKOW
In Deportation Proceedings
A-20940166
Decided by Board October 11, 1979
(1) By virtue of a Service instruction issued on July 18, 1977, an alien who is the
beneficiary of a visa petition filed before January 10, 1977, and who could have properly
filed an application for adjustment of status under section 245 of the Immigration and
Nationality Act, 8 U.S.C. 1255, with that visa petition pursuant to 8 C.P.R. 245.2(a)(2),
may presently file his adjustment application without being affected by the
unauthorized employment bar of section 245(c)(2) of the Act, 8 U.S.C. 1255(0(2).
(2) Pursuant to 8 C.F.R. 204.1(cX2), the "filing date" of a third or sixth-preference visa
petition is considered, for the purpose of allocating immigrant visa numbers, to be the
date the underlying labor certification application was accepted for processing by the
Labor Department.
(3) An alien who engaged in unauthorized employment after January 1, 1977, and prior
• to filing his application for adjustment of status is not exempted from the
unauthorized employment bar of section 245(c)(2) by the Service instruction of July 18,
1977, as "the beneficiary of a visa petition filed before [January 10, 1977] " where his
sixth-preference visa petition was actually submitted after that date, notwithstanding the fact that the visa petition reflects a September, 1976, filing date by reason of 8
C.F.R. 204.1(c)(2); the fictional relation - back filing date established by that regulation

does not bring an alien within the ambit of the instruction.
(4) The respondent must be presumed to have been put on notice by the enactment in
October of 1916 of the 1976 Amendments to the Immigration and Nationality Act, Pub.
L 94-571, 90 Stat. 2703 (effective January 1, 1977), that continuing in unauthorized
employment after the effective date of the amendments would cause him to become
ineligible for adjustment of status.
(5) The respondent's present ineligibility for adjustment of status is a direct result not
of Service regulations which allegedly permit the filing of an adjustment application
only before an immigration judge on the actual date of the deportation hearing once
an Order to Show Cause has been issued and thus precluded him from filing as a
nonpreference applicant upon the issuance of his labor certification in November of
1976 (8 C.F.R. 242.17(d) and 245.2(a)(1)) but, instead, of his having engaged in
unauthorized employment after January 1, 1977, prior to filing that application.
CHARGE:
Order: Act of 1952—Sec. 241(a)(2) [8 U.S.C. 1251(a)(2)]—Nonimmigrant

visitor—remained longer than permitted
138

Interim Decision #2734
ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:

George W. Masterton
Appellate Trial Attorney

Edwin Kroin, Esquire
225 Broadway
New York, New York 10007

BY: Milhollan, Chairman; Maniatio, Appleman, Maguire, and Farb, Board Members

In a decision dated March 14, 1978, an immigration judge found the

respondent deportable as an overstay pursuant to section 241(a)(2) of
the Immigration and Nationality.Act, 8 U.S.C. 1251(a)(2), denied his
applications for suspension of deportation and adjustment of status
under sections 244(a)(1) and 245 of the Act, respectively, 8 U.S.C.
1254(a)(1) and 1255, but granted him the privilege of voluntary departure in lieu of deportation. Deportability has been conceded and the
only issues on appeal concern the denial of the respondent's applications for discretionary relief under sections 244(a)(1) and 245. The
appeal will be dismissed.
The respondent is a 29 year old single male, a native and citizen of
-

-

Thailand, who entered the 'United States in December of 1969 as a
nonimmigrant student authorized to remain in this country until
October 10, 1973. He remained longer than permitted. An Order to
Show Cause was issued on June 28, 1974, and deportation hearings
were conducted on August 11, 1977, and on March 14, 1978.
ELIGIBILITY FOR ADJUSTMENT OF STATUS
On November 9, 1976, the respondent was issued a labor certification
predicated upon his employment as a specialty cook, giving him a
nonpreferenee priority date of September 29, 1976, the date his application for the labor certification was accepted for processing by the
Labor Department. 8 C.F.R. 245.1(g)(2); 22 C.F.R. 42.62(b)(1) and
Volume 9, Foreign Affairs Manual, Part III, 22 C.F.R. 42.62, note 1.3.
Although the nonpreference quota to which the respondent is chargeable was current in November of 1976 and a visa was thus immediately
available to him, the respondent did not then file an application for
adjustment of status.'
On an unspecified date subsequent to the March 1978 deportation
hearing, the respondent's certified employer submitted a sixth-preference visa petition on his behalf which was approved by the District
Director in June of 1978. By virtue of 8 C.F.R. 204.1(c)(2); the approved
' See 8 C.F.R. 245.1(g)(1), revised as of January 1, 1976. In order to qualify for
adjustment of status under section 245, an alien must apply for adjustment, establish
that he is eligible to receive an immigrant visa and is admissible to the United States for
permanent residence, and that an immigrant visa is immediately available to him.
1%1

Interim Decision #2734
visa petition reflects a filing date of September 29, 1976, the date the
labor certification application was accepted. for processing, notwithstanding the fact that the visa petition was not actually submitted to
the Service until after March 14, 1978. The respondent's priority date
for a sixth-preference visa in turn became the filing date of the approved visa petition, September 29, 1976. 8 C.F.R. 245.1(g)(2); 22 C.F.R.
42.62(a).
The respondent has been employed by his certified employer since
July of 1975. The immigration judge concluded that the respondent
was thereby precluded from adjusting his status by reason of section
245(c) of the Act, 8 U.S.C. 1255(c), as amended, 2 which excludes from
the benefits of section 245:
... (2) an alien (other than an immediate relative as defined in section 201(b) of this
title) who hereafter continues in or accepts unauthorized employment prior to filing
an application for adjustment of status ...

The respondent concedes that he continued working for his certified
employer after January 1, 1977, the effective date of the section
245(e)(2) bar, and prior to filing an adjustment application; he does not
contend that he ever obtained permission from the Service to engage in

that employment' The respondent nevertheless insists that notwithstanding his employment, he is not precluded by section 24.5(c)(2) from
establishing statutory eligibility for adjustment of status. The respondent advances alternative arguments in support of his contention.
Argument 1
The respondent maintains that he is within the class of aliens
exempted from the bar of section 245(c)(2) by an instruction which the
Central Office of the Immigration and Naturalization Service issued to

all field offices on July 18, 1977. The instruction provides:
Because of numerous allegations that Service offices last January and before improperly discouraged and refused the filing of adjustment applications submitted
simultaneously with visa petitions, the following instruction is issued effective immediately, and regulations will be amended to reflect them: On or before December 30,
1977,' an alien may file an adjustment application and have it adjudicated under the
law and regulations as they existed on January 9, 1977, provided that the alien has
been in the United States since prior to January 10, 1977, is the beneficiary of a visa
petition filed before that date which has been or will be approved, and could under 8
O.F.R. 245.2(a)(2) have properly filed an application for adjustment with that visa
petition. Any alien so filing an application for adjustment may be deemed to have
authorization to accept employment as of the date the visa petition was filed.
2

1976 Amendments to the Immigration and Nationality Act, Pub. L. 94 571, 90 Stat.
-

2703 (affective January 1, 1977) .

The issuance of the respondent's labor certification in November of 1976 did not
operate to authorize his employment. Matter of Raol, 16 I&N Dec. 466 (BIA 1978).
The December 30, 1977, deadline was eliminated by a subsequent Service instruction.
'

140

Interim Decision #2734
Thus, an alien who is the beneficiary of a visa petition filed before
January 10, 1977, and who could properly have filed an application for
adjustment of status with that visa petition pursuant to the
simultaneous filing provisions of the regulations then in effects may
presently file his adjustment application without being affected by the
unauthorized employment bar. See Matter of Cheng, 16 I&N Dec. 386
(Br A 1977).
At issue is the interpretation to be accorded the term "filed" within
the phrase in the Service instruction "... is the beneficiary of a visa
petition filed before that date .... " Inasmuch as his visa petition
reflects a filing date of September 29, 1976, the respondent argues he

qualifies for the benefits of the instruction as the beneficiary of a visa
petition filed before January 10, 1977. The Service, on the other hand,
has taken the position that the term "filed" in the instruction was
intended to be synonymous with "submitted" and that the date the
visa petition was actually submitted controls whether an alien qualifies for the benefits of the instruction. The Service accordingly
maintains that the fictional relation-back filing date established by S
C.F.R. 204.1(c)(2) does not operate to bring an alien within the ambit of

the instruction. We agree with the position of the Service and hold that
the date the visa petition was in fact submitted, rather than the filing
date shown on the face of the petition by virtue of 8 C.F.R. 204.1(c)(2),
determines whether an alien is exempted by the instruction from the
bar of section 245(c)(2).
We note at the outset that the regulation in issue, 8 C.F.R.
204.1(c)(2), does not purport to relate back for all purposes the filing
date of third and sixth-preference visa petitions to the date the underlying labor certification application was accepted for processing by the
Labor Department. On the contrary, the regulation is explic-itly selflimiting, proving in pertinent part:
(2) Filing date. In the case of a third or sixth-preference petition ... the filing date of

the petition within the meaning of section 203(c) of the Act shall be the date the
request for certification was accepted for processing by any office within the employment service system of the Department of Labor ... (Emphasis added.)

Section 203(c) of the Act, 8 U.S.C. 1153(c), sets forth the order of
allocating immigrant visas. The object of the regulation is manifest—
to place beneficiaries of approved 1-140 visa petitions on equal footing
far the purpose of establishing a priority date with beneficiaries of
approved 1-130 visa petitions who need not obtain a labor certification
as a precondition to the filing of a petition. Nothing in the language of
the regulation compels or, for that matter, supports a conclusion that
the date the labor certification application is accepted for processing
See 8 C.F.R. 245.2(a)(2), revised as of January 1, 1976.
141

Interim Decision #2734
becomes the filing date of a third or sixth-preference visa petition for
the purpose of insulating an alien from the unauthorized employment
bar of section 245(c)(2).
Moreover, 8 C_F.R. 204.1(c)(2) must be read in conjunction with 8
C.F.R. 204.1(c)(1) which provides:
(1) General... Before [a third or sixth-preference visa petition] may be accepted and
considered properly fled, the petition must be accompanied by Labor Department

forms ... to which the certification under section 212(a)(14) of the Act has been affixed
. (Emphasis added.)

It is apparent from the foregoing regulation that a third or sixth
preference visa petition is not considered properly filed until it has

been actually submitted with the requisite labor certification. Under
the circumstances, we must reject the contention that the beneficiary
of a visa petition whose petition was submitted after January 10, 1977,
qualifies for the benefits of the Service instruction as "the beneficiary
of a visa petition filed before that date . . . ."
Finally, that the Service instruction was not intended to encompass
aliens who are the beneficiaries of visa petitions submitted after

January 10, 1977, is evident from its stated purpose. The instruction
clearly identifies the class of aliens to be benefited by its provisions,
namely, those aliens whose adjustment applications may have been
erroneously rejected by the Service when tendered with their visa
petitions pursuant to the simultaneous filing provisions of the regulations. The instruction is remedial, designed to make whole a specified
class of aliens who may have been prejudiced by the failure of the
Service to follow its own regulations. An alien who was not the beneficiary of a visa petition actually submitted to the Service could not have
been wronged by a refusal on the part of the Service to accept an

adjustment application with that petition. Consequently, the purpose
of the instruction would not be served by including such alien within
the ambit of its provisions.
Argument 2
In the alternative, the respondent submits that he was fully qualified
for adjustment of status as a nonpreference applicant upon the is
suance of his labor certification in November of 1976, prior to the
effective date of the section 245(c)(2) bar,' but was precluded from
filing his adjustment application at that time by Service regulations.
The respondent refers to 8 C.F.R. 242.17(d) which, he maintains, permits the filing of adjustment applications only before an immigration
Section 245(c)(2) exempts from its provisions aliens who filed an application for
adjustment of status prior to January 1, 1977, the effective date of the unauthorized
employment bar.
142

Interim Decision #2734
judge on the actual date of the deportation hearing once an Order to
Show Cause has been issued. See also 8 C.F.R. 245.2(a)(1). The respondent contends that since the Service regulations governing the filing of
adjustment applications deprived him of a substantive right accorded
qualified aliens by the statute, to wit, the benefits of adjustment, the
Service should be precluded from invoking statutory ineligibility
under secti on 245(c)(2) and his adjustment application should be considered filed nuns pro tune as of November 9, 1976.
We find the respondent's alternate argument without merit. The
respondent's present ineligibility for adjustment of status is a direct
result not of the Service regulations which allegedly precluded him
from filing- his application in November of 1976 but, instead, of his
having engaged in unauthorized employment after January 1, 1977,
prior to filing that application. The respondent must be presumed to
have been put on notice of the consequences of continuing in
unauthorized employment after January 1, 1971, by the enactment in
October of 1976 of the 1976 Amendments.' Notwithstanding the disputed regulations, he could have eliminated section 245(e)(2) as a bar
to adjustment either by terminating his employment prior to that date
or by obtai ning permission from the Service to thereafter continue in
that employment. He did not take either course of action.
The resp ondent failed to heed the proscriptions of section 245(c)(2)
and is not exempted therefrom by the Service instruction of July 18,
1977. He is accordingly precluded by the unauthorized employment bar
from adjusting his status to that of a lawful permanent resident
pursuant to section 245.6
ELIGIBILITY FOR SUSPENSION OF DEPORTATION
The remaining issue before us concerns the respondent's application
for suspension of deportation pursuant to section 244(a)(1). The immigration judge correctly determined that the respondent has failed to
demonstrate that his deportation would result in the requisite extreme
hardship to himself or to a specified member of his family and, hence,
that the statutory requirements for relief under section 244(a)(1) have
been satisfied. See generally Matter ofAtulerso-n, 16 I&N Dec. 596 (BIA
1978), and the cases cited therein. The appeal will accordingly be
dismissed.
ORDER I The appeal is dismissed.

' 1916 Amendments to the Immigration and Nationality- Act, Pub. L. 04-511, 90 Stat.

2703 (effective January 1, 1977).
The respondent is not, of course, barred by reason of section 245(cX2) from applying
to a United States consul abroad for a visa.

143

